         Case 6:20-po-05007-KLD Document 3 Filed 09/16/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION



 UNITED STATES OF AMERICA,                 6:20-PO-5012-KLD AND
                                           6:20-PO-5007-KLD
                    Plaintiff,             Ticket Number: FCDS0007 AND
                                            FCDS0006
 vs.                                       Location Code: M5
                                           Disposition Code: PE
 TYLER S. SMITH AND
 CAMILLE W. BRATTON,                       JUDGMENT IN A CRIMINAL CASE

                    Defendants.



       The Defendants, Tyler S. Smith and Camille W. Bratton, were present in
court and entered a plea of guilty to the charge of: POSSESSION OF
DANGEROUS PARAPHERNALIA.
       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
             1. Defendants must pay a fine in the amount of $60.00 plus $40.00 in
fees for POSSESSION OF DANGEROUS PARAPHERNALIA for a total of
$100.00. Defendants must pay by check or money order payable to AU.S.
COURTS C CVB@ and mailed to CENTRAL VIOLATIONS BUREAU, P.O. Box
780549 San Antonio, TX 78278. Defendants may also pay online at
www.cvb.uscourts.gov . The fine shall be paid as follows: Fine shall be paid at
$25.00 per month starting October 1, 2021, until paid in full.
         Case 6:20-po-05007-KLD Document 3 Filed 09/16/21 Page 2 of 2



      Defendants are advised that pursuant to 18 U.S.C. § 3742(g) and Federal
Rule of Criminal Procedure 58(g)(2)(B), Defendants have the right to appeal the
sentence imposed in this case to a United States District Court Judge within
fourteen (14) days after entry of judgment, by filing with the Clerk of District
Court a statement specifying the judgment from which the appeal is taken, and by
serving a copy of the statement upon the United States Attorney (personally or by
mail) and filing a copy with Magistrate Kathleen L. DeSoto. If you appeal, you
will be required to pay a $38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule,
subsection (10) at the time of filing your appeal. You also will be required to
furnish the District Court Judge a copy of the record, which consists of the
“original papers and exhibits in the case together with any transcript, tape or other
recording of the proceedings and a certified copy of the docket entries which shall
be transmitted promptly to the clerk of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: September 16, 2021.


   9/16/21
____________________                                 ______________________
                                                     ___________ _____________
Date Signed                                          KATHLEEN   N L.
                                                                   L DESOTO
                                                     United States Magistrate Judge
